UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1502



KEVIN POTTER; MARGUERITE C. POTTER; HARRY H.
POTTER; THEODORE POTTER; DALE M. POTTER,

                                          Plaintiffs - Appellants,

          versus


JAMES MOSTELLER, III; JAMES NANCE; STANLEY
MCGUFFIN; HENDERSON AND SALLEY; BEDINGFIELD &
WILLIAMS; NANCE & MCCANTS; AUGUSTA FIBERGLASS
COATINGS, INC.; CRESTWOOD GOLF CLUB, INCORPO-
RATED; CRESTWOOD PARTNERSHIP; JOHN BOYD; DALE
BRYANT; GEORGE SPRUCE MCCAIN; CLAUDE MCCAIN;
MCCAIN FINANCIAL GROUP, INCORPORATED; RYAN
TIDWELL; CRESTWOOD GOLF CLUB TRUST, INCORPO-
RATED; SOUTH CAROLINA NATIONAL BANK; WACHOVIA
BANK AND TRUST COMPANY, N.A.; SINKLER & BOYD,
P.A.; EDWARD HAYES; WALTER BRYANT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (CA-98-1158-5-22)


Submitted:   November 9, 2000          Decided:     November 15, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Kevin Potter, Marguerite C. Potter, Harry H. Potter, Theodore
Potter, Dale M. Potter, Appellants Pro Se.           James Donovan
Mosteller, III, BEDINGFIELD LAW OFFICES, Barnwell, South Carolina;
James Drayton Nance, NANCE & MCCANTS, Aiken, South Carolina; Clarke
Wardlaw DuBose, SINKLER & BOYD, P.A., Columbia, South Carolina;
Edward A. Frazier, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court’s order denying their

Fed. R. Civ.P. 60(b) motion and granting sanctions against them.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Potter v. Mosteller, No. CA-98-1158-5-

22 (D.S.C. Mar. 22 & 27, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2